Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0277519 A1 to Petersen et al. in view of US Patent No. 6,192,702 B1 to Shimogori.

Petersen teaches limitations from claim 1 in figs. 8 and 9, shown below, an evaporative air cooler (100) comprising:
a housing including a top portion (104) and a bottom portion (106) coupled to the top portion (104, as taught in ¶ 23);
a water tank (108) disposed in the top portion of the housing (104, as shown) and configured to store water therein (as taught in¶ 22), wherein the water tank includes an upper portion and a lower portion extending from the upper portion (as shown in figs. 8 and 9);
a fan (116) disposed within the housing (and particularly within the upper portion 104).

    PNG
    media_image1.png
    711
    478
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    598
    499
    media_image2.png
    Greyscale

Petersen does not teach the evaporative air cooling including a removable holder attached to a back face of the housing and an ice pack received and supported by the holder to cool air entering the cooler.  Shimogori teaches in figs. 2 and 3, shown below, a personal cooling device including a fan (including fan blades 16) disposed below grill (regaining means 40 having apertures 41), the device further including a cap (52) equivalent to the holder of claim 1 for retaining a “frozen gel pack 42” in position against the grill.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Petersen with the ice pack and holder of Shimogori in order to allow for an additional degree of cooling beyond the evaporative cooling of the device of Petersen by allowing an additional measure of heat from the air to be absorbed into the frozen gel pack of Shimogori, thus cooling the air.

    PNG
    media_image3.png
    605
    514
    media_image3.png
    Greyscale

Neither Petersen nor Shimogori teaches the ice pack being disposed to cool air entering the evaporative air cooler.  One or ordinary skill in the art at the time the application was filed would have found such placement to be a matter of obvious design choice as it has been held that the reversal of parts or rearrangement of parts (such as moving an ice pack from the outlet of an airstream to the inlet) of a system is a matter of only routine skill in the art where such reversal or rearrangement does not modify the operation of the device (as the ice pack absorbs heat to cool the air stream in either location).  See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale VI.    Reversal, Duplication, Or Rearrangement Of Parts.

Petersen teaches limitations from claim 2 in fig. 9, shown above, the evaporative air cooler of claim 1, wherein the evaporative air cooler (10) further comprises a ring plate (frame 12, taught in ¶ 18) disposed between the fan (116) and the lower portion of the water tank (108, and particularly the media pad 14 fed water thereby), wherein the ring plate is configured for concentrating and/or directing an air flow from the fan to the center of the fan when the evaporative air cooler is in operation (to direct air to flow through the media pad 14 as taught in ¶¶ 18 and 27.)

Petersen teaches limitations from claim 8 in figs. 8 and 9, shown above, an evaporative air cooler (100) comprising:
a housing including a top portion (104) and a bottom portion (106) coupled to the top portion (104, as taught in ¶ 23);
a water tank (108) disposed in the top portion of the housing (104, as shown) and configured to store water therein (as taught in¶ 22), wherein the water tank includes an upper portion and a lower portion extending from the upper portion (as shown in figs. 8 and 9);
a fan (116) disposed within the housing (and particularly within the upper portion 104);
a filter structure (media pad 14) disposed within the housing (as shown in fig. 9), wherein the filter structure (14) is disposed between the lower portion of the water tank (108) and a front face of the housing (at the left side of fig. 9).
Petersen does not teach the evaporative air cooling including a removable holder attached to a back face of the housing and an ice pack received and supported by the holder to cool air entering the cooler.  Shimogori teaches in figs. 2 and 3, shown above, a personal cooling device including a fan (including fan blades 16) disposed below grill (regaining means 40 having apertures 41), the device further including a cap (52) equivalent to the holder of claim 1 for retaining a “frozen gel pack 42” in position against the grill.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Petersen with the ice pack and holder of Shimogori in order to allow for an additional degree of cooling beyond the evaporative cooling of the device of Petersen by allowing an additional measure of heat from the air to be absorbed into the frozen gel pack of Shimogori, thus cooling the air.
Neither Petersen nor Shimogori teaches the ice pack being disposed to cool air entering the evaporative air cooler.  One or ordinary skill in the art at the time the application was filed would have found such placement to be a matter of obvious design choice as it has been held that the reversal of parts or rearrangement of parts (such as moving an ice pack from the outlet of an airstream to the inlet) of a system is a matter of only routine skill in the art where such reversal or rearrangement does not modify the operation of the device (as the ice pack absorbs heat to cool the air stream in either location).  See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale VI.    Reversal, Duplication, Or Rearrangement Of Parts.

Regarding the limitations of claim 9, refer to the above rejection of claim 2.

Claims 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen and Shimogori as applied to claims 1 and 8 above, and further in view of US Patent No. 6,367,277 to Kinkel.

    PNG
    media_image4.png
    440
    482
    media_image4.png
    Greyscale

Regarding claims 3 and 4, Petersen teaches an evaporative cooling device having a housing and an internal water reservoir and fan disposed therein.  Petersen does not teach the evaporative cooling comprising a first mister attached to the water tank to dispense mist using water from the tank in a first location as taught in claim 3, or the evaporative cooling comprising a second mister attached to the water tank to dispense mist using water from the tank in a second different location as taught in claim 4.  Kinkel teaches in fig. 2, shown above, an evaporative cooling apparatus similar to that of Peterson, including a water sump (40) and a cooling media (48) receiving water therefrom, and further teaches a water delivery system having a first distributor element or pipe (62) having a plurality of spaced-apart openings (78) for spraying water onto the cooling media (48), equivalent to the first mister of claim 3, and further teaches a second distributor element or pipe (82) having a plurality of spaced-apart openings (114) for spraying water onto the cooling media (48), the second distributor pipe being spaced apart from the first and in a second location as shown in fig. 2, and being equivalent to the second mister of claim 4.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Petersen with the two distributor pipes of Kinkel in order to provide a wide area of water dispersal onto the evaporator pad, allowing a greater water-to-air contact in order to optimize the evaporative cooling effects of the system.

Regarding the limitations of claim 10, refer to the above rejection of claim 3. 

Regarding the limitations of claim 11, refer to the above rejection of claim 4. 


Claims 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen and Shimogori as applied to claims 1 and 8 above, and further in view of US Patent No. 5,953,933 A to Cheng.

Regarding claim 5, Petersen teaches an evaporative cooling device having a housing and an internal water reservoir and fan disposed therein.  Shimogori teaches an air cooling device having an internal fan and a holder connecting thereto to hold an ice pack.  Neither Petersen nor Shimogori teaches the ice pack having a body, an opening in the body, and a cap for sealing or unsealing the opening.  Cheng teaches in fig. 3, shown below, a cooling device having a container (3) adapted to be disposed therein, in contact with an airstream generated by a fan (6).  Cheng teaches that the container “is filled up with icy water and ice blocks” (col. 2, lines 32-33) and being configured with a body (having a plurality of turning angles 30 as shown in fig. 30) and a top cap (31) opening the container and allowing it to be filled through an opening shown in fig. 3 (as taught in col. 2, lines 21-16).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to further modify Petersen as modified by Shimogori with the openable and fillable bottle of Cheng in order to allow the liquid in the bottle to be changed out, replacing warm water and/or melted ice with ice chunks and cold water to “recharge” the ice pack to allow for longer periods of use without requiring time for the contents to be frozen in a freezer.


    PNG
    media_image5.png
    810
    551
    media_image5.png
    Greyscale

Regarding claim 6, neither Petersen nor Shimogori teaches the holder of the ice pack to include a body and a plurality of arms extending therefrom to attach the holder to the face of the evaporative air cooler.  In fig. 3, shown above, and in col. 2, lines 11-20, Cheng teaches the cooling device of his invention to include a housing (2) for containing the ice water container (3), the housing having a cylindrical body (shown in fig. 3) and a plurality of arms in the form of coupling blocks (22) extending therefrom for coupling the housing (2) to the base (4) of the device (in which the fan 6 is disposed as shown in fig. 3).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to further modify Petersen as modified by Shimogori with the body and arms taught by Cheng in order to firmly couple the housing of the ice pack to the remainder of the system using multiple points of contact to ensure a reliable hold.

Regarding the limitations of claim 12, refer to the above rejection of claim 5. 

Regarding the limitations of claim 13, refer to the above rejection of claim 6. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen and Shimogori as applied to claims 1 and 8 above, and further in view of US Patent No. 5,925,172 to Rick et al. and Korean Publication No. 20050039112 A to Oh.  An English translation of Oh is provided herewith and all citations of paragraph numbers in Oh are directed toward this document rather than to the Korean language original.

Regarding claim 7, Petersen teaches an evaporative cooling device having a housing and an internal water reservoir and fan disposed therein.  Petersen does not teach the evaporative cooling comprising a first button for controlling the device to operate in a turbo mode.  Rick teaches in col. 7, lines 8-19 an air treatment system including a “turbo button” for causing the system to operate in a turbo mode either temporarily, for a timed period, or continuously, the blower (18) of the system operating at a high speed during the turbo mode.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Petersen with the turbo mode and associated button of Rick in order to allow the user to select an additional mode of operation, improving the versatility of the system, and allowing the system to operate in a high air-output “turbo” mode, for example when first starting to displace a high volume of stale or hot air from a space to be conditioned.
Nether Petersen nor Rick teaches the system further comprising a second button for controlling the device to operate in a mist mode.  Oh teaches in ¶ 23 an air humidifier system in which a button is provided allowing the user to activate an artificial intelligence mode for determining an amount of water to be sprayed by the humidifier.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Petersen with the artificial intelligence spray mode and associated button of Oh in order to allow the system to operate to address instant requirements of water spraying without requiring manual user operation, thus increasing the convenience of the system as taught in ¶ 23 of Oh.

Regarding the limitations of claim 14, refer to the above rejection of claim 7.

Claims 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen in view of US Patent No. 7,305,848 B2 to Glover and Cheng.

Petersen teaches limitations from claim 15 in figs. 8 and 9, shown below, an evaporative air cooler (100) comprising:
a housing including a top portion (104) and a bottom portion (106) coupled to the top portion (104, as taught in ¶ 23);
a water tank (108) disposed in the top portion of the housing (104, as shown) and configured to store water therein (as taught in¶ 22), wherein the water tank includes an upper portion and a lower portion extending from the upper portion (as shown in figs. 8 and 9);
a fan (116) disposed within the housing (and particularly within the upper portion 104).

    PNG
    media_image6.png
    398
    427
    media_image6.png
    Greyscale

Petersen does not teach the air cooler including an ice pack disposed inside the housing behind a front face of the housing such that the ice pack is disposed between the front face and the lower portion of the water tank.  Glover teaches in fig. 3, shown above, a cooling device (10) having a housing assembly (12) having a fan (20) and disposed behind it and within the housing (12) a “solid coolant retaining assembly” (14) for holding a solid coolant (such as a block of ice 36) in the airstream of the fan.  It will be appreciated that the in modifying Petersen with the placement of a solid coolant of Glover directly behind the front intake grill, this coolant will be placed between this grill and all other internal components of Petersen, including the downward-extending portion of the water tank 108, shown in fig. 8, thus teaching the limitation of claim 15 regarding the ice pack being disposed between the lower portion of the water tank and the front face of the housing.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Petersen with the ice compartment of Glover in order to allow for an additional degree of cooling beyond the evaporative cooling of the device of Petersen by allowing an additional measure of heat from the air to be absorbed into the ice of glover, thus cooling the air and to place this solid coolant within the apparatus to avoid the need for additional external structure which may be lost or damaged in transport or setup of the system.
Regarding claims 15 and 19, neither Petersen nor Glover teaches the use of an ice pack as the solid coolant for such a system as taught in claim 15, or the ice pack having a body, an opening in the body, and a cap for sealing or unsealing the opening as taught in claim 19.  Cheng teaches in fig. 3, shown below, a cooling device having a container (3) adapted to be disposed therein, in contact with an airstream generated by a fan (6).  Cheng teaches that the container “is filled up with icy water and ice blocks” (col. 2, lines 32-33) and thus being an ice pack as taught in claim 15, and further teaches it being configured with a body (having a plurality of turning angles 30 as shown in fig. 30) and a top cap (31) opening the container and allowing it to be filled through an opening shown in fig. 3 (as taught in col. 2, lines 21-16) as taught in claim 19.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to further modify Petersen as modified by Glover with the openable and fillable bottle of Cheng in order to allow the liquid in the bottle to be changed out, replacing warm water and/or melted ice with ice chunks and cold water to “recharge” the ice pack to allow for longer periods of use without requiring time for the contents to be frozen in a freezer.

Petersen teaches limitations from claim 16 in fig. 9, shown above, the evaporative air cooler of claim 1, wherein the evaporative air cooler (10) further comprises a ring plate (frame 12, taught in ¶ 18) disposed between the fan (116) and the lower portion of the water tank (108, and particularly the media pad 14 fed water thereby), wherein the ring plate is configured for concentrating and/or directing an air flow from the fan to the center of the fan when the evaporative air cooler is in operation (to direct air to flow through the media pad 14 as taught in ¶¶ 18 and 27.)

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen, Glover and Cheng as applied to claims 1 and 8 above, and further in view of Kinkel.

Regarding claims 17 and 18, Petersen teaches an evaporative cooling device having a housing and an internal water reservoir and fan disposed therein.  Petersen does not teach the evaporative cooling comprising a first mister attached to the water tank to dispense mist using water from the tank in a first location as taught in claim 17, or the evaporative cooling comprising a second mister attached to the water tank to dispense mist using water from the tank in a second different location as taught in claim 18.  Kinkel teaches in fig. 2, shown above, an evaporative cooling apparatus similar to that of Peterson, including a water sump (40) and a cooling media (48) receiving water therefrom, and further teaches a water delivery system having a first distributor element or pipe (62) having a plurality of spaced-apart openings (78) for spraying water onto the cooling media (48), equivalent to the first mister of claim 17, and further teaches a second distributor element or pipe (82) having a plurality of spaced-apart openings (114) for spraying water onto the cooling media (48), the second distributor pipe being spaced apart from the first and in a second location as shown in fig. 2, and being equivalent to the second mister of claim 18.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Petersen with the two distributor pipes of Kinkel in order to provide a wide area of water dispersal onto the evaporator pad, allowing a greater water-to-air contact in order to optimize the evaporative cooling effects of the system.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Petersen, Glover, and Cheng as applied to claim 15 above, and further in view of Shimogori.

Regarding claim 20, Petersen teaches an evaporative cooling device having a housing and an internal water reservoir and fan disposed therein.  Glover teaches a cooling device receiving a solid coolant in an internal compartment thereof.  Neither Petersen nor Glover teaches the evaporative air cooling including a removable holder attached to a back face of the housing and an ice pack received and supported by the holder to cool air entering the cooler.  Shimogori teaches in figs. 2 and 3, shown above, a personal cooling device including a fan (including fan blades 16) disposed below grill (regaining means 40 having apertures 41), the device further including a cap (52) equivalent to the holder of claim 1 for retaining a “frozen gel pack 42” in position against the grill.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Petersen with the ice pack and holder of Shimogori in order to allow for an additional degree of cooling beyond the evaporative cooling of the device of Petersen by allowing an additional measure of heat from the air to be absorbed into the frozen gel pack of Shimorgori, thus cooling the air and further to provide such an additional cooling measure as a removable and optional addition thus allowing the evaporative cooler to be equipped to provide additional cooling when necessary.
Neither Petersen nor Shimogori teaches the ice pack being disposed to cool air entering the evaporative air cooler.  One or ordinary skill in the art at the time the application was filed would have found such placement to be a matter of obvious design choice as it has been held that the reversal of parts or rearrangement of parts (such as moving an ice pack from the outlet of an airstream to the inlet) of a system is a matter of only routine skill in the art where such reversal or rearrangement does not modify the operation of the device (as the ice pack absorbs heat to cool the air stream in either location).  See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale VI.    Reversal, Duplication, Or Rearrangement Of Parts.

Response to Arguments
Applicant's arguments filed 15 September 2022 have been fully considered but they are not persuasive.
Applicant argues on pg. 8-9 of the reply that the placement of the ice pack at the inlet rather than the outlet of the system as discussed in the rejection of independent claims 1 and 8 would not be a matter of obvious design choice because it would result in the air stream cooled by the ice pack being capable of providing cooling to the water within the tank of the air cooler, “resulting in more consistent temperature of air flowing out of the cooler”, and arguing that this benefit constitutes an unexpected result, showing the placement to be more than a matter of obvious design choice.
In response, examiner disagrees.  While applicant has alleged the benefits of the ice pack placement be unexpected results, no evidence or support has been provided for this assertion besides the mere allegation present in the remarks.  The specification as originally filed does not suggest any criticality for this feature, stating only that “The ice pack may be configured for cooling air entering the evaporative cooler” (¶¶ 9, 10) and that “air from outside the air cooler 700 may be cooled down by the ice pack 750 as it enters the air cooler 700, thereby providing an enhanced cooling effect to the user” (¶¶ 164, 167)  with no mention of the benefits of cooling water in the tank or providing “more consistent temperature” claimed in the remarks or suggestion that other placement would not achieve the aims and benefits recited for the invention.  Further, in the absence of evidence weighing to the contrary, examiner finds the usefulness of a cooled air stream to cool elements over which it is flowed is a benefit that is well understood and that would be expected by one of ordinary skill in the art and would not constitute an unexpected result as set forth in MPEP 716.02 to weigh against a finding of obviousness.  For these reasons, applicant’s assertions that the placement of the ice pack at the entrance of the evaporative cooling device would result in unexpected results has not been found to be persuasive.

Applicant argues on pg. 9 of the response that examiner has not addressed the limitation in independent claim 15 of the ice pack being disposed between the front face of the housing and the lower portion of the water tank is not addressed in the rejection of this claim as set forth in the Non-Final Rejection.
In response, examiner disagrees.  Although it is not explained in detail. The Non-Final Rejection explains in 14-15 the obviousness of placing the ice pack behind the front face of the housing, indicating it to be between this face and any other internal components of the system.  In the interest of clarity, the obviousness of this feature in light of the combination of Petersen and Glover has been explained in greater detail in the corresponding rejection as set forth in this Office Action (see pp. 14-15).  As the same art is relied upon in combination to teach the same features, this does not constitute a new ground of rejection.

Applicant further argues on pg. 9 of the response that there would be not motivation to modify Petersen with the solid coolant retaining assembly of Glover and the ice pack of Cheng because “Particularly, the inclusion of the solid coolant retaining assembly inherently provides no benefit when replaced with the ice pack of Cheng”.
In response, examiner disagrees.  The modification of Petersen relied upon in the rejection of claim 15 is not to add the retaining assembly of Glover and then remove and replace it with the ice pack of Cheng as applicant appears to allege, but rather to modify Petersen with an arrangement for holding a solid coolant, including the positioning of this arrangement, as taught by Glover, and then for that coolant to use the ice pack taught by Cheng rather than a block of bare ice as taught by Glover.  Such an arrangement results in the benefits discussed in the rejection of claim 15, including the ability of the closed bottle of Cheng “recharged” by adding fresh ice or re-freezing whereas melted ice of Glover drains and must be wholly replaced, allowing swapping of a finite number of bottles to sustain operation of the system indefinitely without the need to replace a supply of ice which is consumed and drained away.  For these reasons, applicant’s argument that the modification of Petersen with the teachings of Glover and Cheng would not be obvious are not found to be persuasive and the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent No. 5,860,293 to Piro teaches a cooling apparatus including a fan (10) featuring a grill (14) encasing the fan blades and to which a cooling pack (16) is affixed on the intake side of the fans for cooling air to be blown by the fan.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        28 September 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763